  Case: 2:20-cv-02099-SDM-CMV Doc #: 40 Filed: 05/11/20 Page: 1 of 10 PAGEID #: 992




                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


  ADENIS ENRIQUE PRIETO REFUNJOL,
  et al,
                                           Petitioner-Plaintiffs,

    - vs. -                                                              Case No. 2:20-cv-2099

  REBECCA ADDUCCI, et al,

                                          Respondent-Defendants.



  MOTION TO STRIKE PORTIONS OF THE LABIER DECLARATION SUBMITTED IN
      SUPPORT OF DEFENDANTS’ RESPONSE TO ORDER TO SHOW CAUSE

              Plaintiffs hereby move to strike portions of the May 6, 2020 Declaration of Christopher L.

LaBier Regarding Morrow County Correctional Facility (the “LaBier Declaration”) submitted as Exhibit

25 in support of Defendants’ Response to Order to Show Cause. Portions of the LaBier Declaration

should be stricken because: (1) the declarant lacks personal knowledge under Federal Rule of Evidence

602 and thus the testimony is unreliable and based on hearsay; and (2) the testimony purports to provide

expert testimony and is thus improper lay witness opinion testimony under Federal Rule of Evidence

701.

              Attached to this motion is a chart setting forth the paragraphs of the LaBier Declaration that

should be stricken, the relevant objections, and the sections of Plaintiffs’ Declarations that directly

contradict the LaBier Declaration and demonstrate the extent to which the LaBier Declaration is based

on unreliable hearsay and improper lay witness testimony.

              Plaintiffs respectfully request that the Court strikes these portions of the LaBier Declaration.




                                                        1
Case: 2:20-cv-02099-SDM-CMV Doc #: 40 Filed: 05/11/20 Page: 2 of 10 PAGEID #: 993




Dated May 11, 2020

Respectfully Submitted,

 /s/ Elizabeth Bonham                           Neha Jaganathan (pro hac vice)
 Elizabeth Bonham (0093733)                     Ryan Partelow (pro hac vice)
 Freda Levenson (0045916)                       Joshua Picker (pro hac vice)
 ACLU of Ohio Foundation                        Covington & Burling LLP*
 4506 Chester Avenue                            The New York Times Building
 Cleveland, OH 44103                            620 Eighth Avenue, 42nd Floor
 Phone: (614) 586-1972                          New York, NY 10018
 Fax: (614) 586-1974                            Phone: (212) 841-1000
 ebonham@acluohio.org                           Fax: (212) 841-1010
 flevenson@acluohio.org                         njaganathan@cov.com
                                                rpartelow@cov.com
 Claire Chevrier (pro hac vice)                 jpicker@cov.com
 ACLU of Ohio Foundation
 1108 City Park Avenue
 Suite 203                                      Maura Anne Sokol (pro hac vice)
 Columbus, OH 43206                             Covington & Burling LLP*
 Phone: (614) 586-1972                          850 Tenth Street NW
 Fax: (614) 586-1974                            Washington, DC 20001
 cchevrier@acluohio.org                         Phone: (202) 662-5528
                                                Fax: (202) 778-5528
 Attorneys for all Petitioners-Plaintiffs       msokol@cov.com


 Robert Fram (pro hac vice)                     *Covington & Burling LLP is representing
 Sophia Cai (pro hac vice)                      the Petitioners-Plaintiffs identified in
 Annie Shi (pro hac vice)                       Attachment A
 Dylan Silva (pro hac vice)
 Covington & Burling LLP*
 415 Mission St, Ste 5400
 San Francisco, CA 94105-2615
 Phone: (415) 591-6000
 Fax: (415) 591-6091
 rfram@cov.com
 scai@cov.com
 ashi@cov.com
 dsilva@cov.com




                                            2
Case: 2:20-cv-02099-SDM-CMV Doc #: 40 Filed: 05/11/20 Page: 3 of 10 PAGEID #: 994




                                       Attachment A
              Petitioners-Plaintiffs Represented by Covington & Burling LLP


Mohamed Abdi
Eduardo Alicandro-Marquez
Dave Alvarenga Vasquez
Antonio Aparaicio-Luna
Ronaldo Balfour
Jermaine Bell
Jesus Manuel Chavez Rodriguez
Juan Antonio Contreras-Moran
Osman Faghi Haji
Salvador (Ramon) Garcia
Jose Misael Navarro-Gonzalez
Abdiaziz Mohamud
Neptune Pierre
Alberto Perez Arreaga
Alexis Ramirez-Portillo
Kevin Rivera-Rodriguez
Jorge Salas-Marin
Fabian Santiago Silva
Jose Luis Vergara Patino




                                           3
Case: 2:20-cv-02099-SDM-CMV Doc #: 40 Filed: 05/11/20 Page: 4 of 10 PAGEID #: 995




                                 CERTIFICATE OF SERVICE

       I certify that on May 11, 2020, I filed the foregoing using the Court’s CM/ECF System,

and that all counsel of record will receive notice through that system.


                                                             /s/Elizabeth Bonham

                                                             Elizabeth Bonham (0093733)




                                                 4
Case: 2:20-cv-02099-SDM-CMV Doc #: 40 Filed: 05/11/20 Page: 5 of 10 PAGEID #: 996




       Declaration Paragraph               Objection             Counter Evidence
 ¶13: “Currently, each occupied bed is   Hearsay; lacks      Garcia Decl. ¶ 13: The rows of
 separated by at least one empty bed     foundation           beds are only about a foot apart.
 for sleeping arrangements.”
                                                             Marquez Decl. ¶ 14: Everyone in
                                                              the isolation pod sleeps in beds
                                                              right next to each other that are
                                                              not separated. The beds are
                                                              only two feet apart.

                                                             Haji Decl. at ¶ 6: Beds are about
                                                              a foot away from each other.

                                                             Abdi Decl. at ¶ 6: You can reach
                                                              over and hit the bed next to you.

                                                             Salas-Marin Decl. at ¶ 8 (same)

                                                             Patino Decl. at ¶ 10 (same)

                                                             Gonzalez Decl. at ¶ 8 (same)

                                                             Garcia Decl. at ¶ 14 (same)

 ¶ 13: “Currently, meal times are        Hearsay; lacks      Garcia Decl. ¶ 16: Everyone eats
 staggered into small groups of 8 with   foundation           at the same time and at tables in
 occupied seats being separated by at                         which they are no more than
 least one empty seat.”                                       two feet apart from each other.

                                                             Haji Decl. ¶ 11: hot meals are
                                                              eaten in the “chow,” where the
                                                              detainees sit right next to each
                                                              other.

                                                             Patino Decl. at ¶ 10: required to
                                                              line up to get meals and then eat
                                                              together at small tables with
                                                              very little separation.

                                                             Balfour Decl. ¶ 13: “We line up
                                                              together in a group and we all
                                                              sit close to each other.”

                                                             Bell Decl. at ¶ 8: “We are
                                                              required to line up to get our
                                                              meals and then eat together at
                                                              small tables with very little
                                                              separation.”




                                               5
Case: 2:20-cv-02099-SDM-CMV Doc #: 40 Filed: 05/11/20 Page: 6 of 10 PAGEID #: 997




      Declaration Paragraph                Objection               Counter Evidence
                                                              Garcia Decl. at ¶ 17: Everyone
                                                               eats communally in the dorm at
                                                               the same time.

                                                              Gonzalez Decl. at ¶ 10: “When
                                                               we eat our meals, we eat 16
                                                               people at a time. While eating,
                                                               I’m only about a foot away from
                                                               another detainee.”


 ¶15: “Access to specialty care is        Hearsay; lacks      Marquez Decl. ¶ 11: “I have not
 available through outside vendors,       foundation           been told about any telehealth
 including a telephonic system                                 capabilities, and I do not know
 (“telehealth”) that is used to consult                        of anyone who has done that.
 with doctors for diagnoses and
 prescriptions, as needed, without in-
 person appointments. Mental health
 providers also conduct providers also
 conduct interviews with
 detainee/inmates via telehealth for
 mental health screenings, if needed.”
 ¶15: “Access to hospital care is         Hearsay; lacks      Balfour Decl. ¶ 6: Mr. Balfour
 available.”                              foundation           told guards he needed to see a
                                                               doctor for help with his
                                                               breathing, but he has only been
                                                               seen by a nurse.

                                                              Haji Decl. at ¶ 13: Bernardo was
                                                               having trouble breathing, took
                                                               four days to bring him to the
                                                               hospital.

                                                              Contreras Moran Decl. ¶ 10: He
                                                               observed an older man getting
                                                               sick on May 2 who couldn’t
                                                               breathe. It took an hour for the
                                                               correction officer to arrive, and
                                                               another hour for the nurse to
                                                               arrive.
 ¶27: “Detainee and inmates with          Hearsay; lacks      Haji Decl. at ¶ 13: Bernardo was
 confirmed cases have exhibited only      foundation;          having trouble breathing, took
 mild symptoms or no symptoms at          providing            four days to bring him to the
 all. None of the detainees or inmates    expert               hospital.
 with a confirmed case has exhibited      testimony
 severe symptoms or required                                  Abdi Decl. at ¶¶ 12-13:
 hospitalization.”                                             discussion of Bernardo’s case,
                                                               was gasping for air one night
                                                               and was not brought to the
                                                               hospital, two days later he was

                                                6
Case: 2:20-cv-02099-SDM-CMV Doc #: 40 Filed: 05/11/20 Page: 7 of 10 PAGEID #: 998




      Declaration Paragraph                 Objection                 Counter Evidence
                                                                 so sick he couldn’t move and it
                                                                 still took all day before he was
                                                                 brought to the hospital.

                                                                Patino Decl. at ¶¶ 17-21,
                                                                 describes lack of care and
                                                                 severe symptoms of Bernardo
                                                                 Diaz-Rodriguez.

                                                                Mohamud Decl. at ¶¶ 16-19
                                                                 (same)
 ¶ 28: “In response to the situation of   Lacks                 Abdi Decl. at ¶ 15: vitals only
 confirmed cases of COVID-19 at the       foundation             checked twice a day
 facility, MCCF is following guidance
 recommended by the Ohio                                        Salas-Marin Decl. at 7:
 Department of Health, which is to                               temperature only taken once a
 monitor vitals every 8 hours.”                                  day.

                                                                Mohamud Decl. at ¶ 12:
                                                                 temperature taken twice a day.

                                                                Gonzalez Decl. at ¶ 14:
                                                                 temperature is taken daily by
                                                                 correctional officers.

                                                                Garcia Decl. at ¶ 12:
                                                                 temperature and pulse is taken
                                                                 daily.
 ¶ 28: “The qualified medical staff       Hearsay; lacks        Garcia Decl. ¶ 12: The
 also asks about any breathing issues     foundation;            temperatures are often taken by
 or if any individual is experiencing     offering expert        correction officers, and not
 any additional or worsening              opinion                qualified medical staff. The
 symptoms.”                               (regarding             staff do not always ask
                                          qualification of       detainees about their
                                          medical staff)         symptoms.

                                                                Marquez Decl. ¶ 11: Mr.
                                                                 Marquez has said he has not
                                                                 seen a doctor or a nurse.

                                                                Salas-Marin Decl. at ¶ 7:
                                                                 temperature is taken by a
                                                                 correction officer

                                                                Patino Decl. at ¶ 14: concerned
                                                                 that the limited medical staff at
                                                                 Morrow would be able to
                                                                 manage his asthma



                                                 7
Case: 2:20-cv-02099-SDM-CMV Doc #: 40 Filed: 05/11/20 Page: 8 of 10 PAGEID #: 999




      Declaration Paragraph               Objection               Counter Evidence
                                                             Mohamud Decl. at ¶ 12: only
                                                              treatment is Tylenol, but the
                                                              nurse tells us it is better not to
                                                              take it to fight the virus off
                                                              ourselves. Temperatures are
                                                              taken twice a day by a non-
                                                              medical staff member.

                                                             Vasquez Decl. at ¶ 13: detainee
                                                              with diabetes has asked
                                                              multiple times to have his blood
                                                              sugar levels checked, they have
                                                              only been checked twice since
                                                              he has been detained.

                                                             Balfour Decl. ¶ 8: The nurses do
                                                              not visit on the weekends.

                                                             Belle Decl. at ¶ 12: “Some days I
                                                              see a nurse, but not every day.
                                                              Often, it is the correctional
                                                              officers who enter the pod to
                                                              take temperatures.

                                                             Gonzalez Decl. at ¶ 15: “I have
                                                              been told by officers that in
                                                              order to get a medical
                                                              consultation, I either have to be
                                                              having an emergency or dying.”

                                                             Garcia Decl. at ¶ 12: vitals are
                                                              typically taken by a correction
                                                              officer.
 ¶29: “MCCF has increased sanitation     Hearsay; lacks      Garcia Decl. ¶14: The sheets and
 frequency of all housing areas.         foundation           towels in the isolation unit have
 Cleaning is monitored by the                                 not been changed since he
 correctional officer. All areas and                          arrived; id. ¶ 17: Detainees have
 housing units are cleaned three times                        to clean the pod themselves
 per day from top to bottom.”                                 with very limited supplies (one
                                                              spray bottle and twenty brown
                                                              paper towels)

                                                             Marquez Decl. ¶ 8: The isolation
                                                              unit has not been provided with
                                                              any disinfectant. There are
                                                              inadequate cleaning materials
                                                              for the bathroom, and the
                                                              bathroom is filthy.



                                               8
Case: 2:20-cv-02099-SDM-CMV Doc #: 40 Filed: 05/11/20 Page: 9 of 10 PAGEID #: 1000




      Declaration Paragraph         Objection            Counter Evidence
                                                    Haji Decl. at ¶11: detainees are
                                                     given cleaning supplies to clean
                                                     their own pod and bathrooms,
                                                     including where others have
                                                     been sick and dispelled bodily
                                                     fluids.

                                                    Vasquez Decl. at ¶12: nothing is
                                                     being cleaned.

                                                    Salas-Marin Decl. at ¶ 10:
                                                     nobody is cleaning the isolation
                                                     unit, detainees not provided
                                                     with disinfectant.

                                                    Patino Decl. at ¶15: jail staff
                                                     refuses to clean the cell or
                                                     communal bathroom, instead
                                                     they bring detainees brooms
                                                     and a window sprayer. Broken
                                                     pipes and toilets cause
                                                     additional unsanitary
                                                     conditions.

                                                    Balfour Decl. ¶ 13: The
                                                     detainees are forced to use dirty
                                                     toilets full of feces and vomit.

                                                    Contreras Moran Decl. ¶ 11:
                                                     Nobody cleans or wipes down
                                                     the surfaces, and the detainees
                                                     are not provided with
                                                     disinfectants to clean it
                                                     themselves. Every two weeks,
                                                     they receive minimal cleaning
                                                     supplies.

                                                    Belle Decl. at ¶¶ 17-18: The jail
                                                     staff does not clean the
                                                     communal bathroom which is
                                                     extremely dirty. Inmates are
                                                     brought brooms and a window
                                                     sprayer to clean the pod and
                                                     bathroom themselves, and are
                                                     not provided disinfectants.

                                                    Garcia Decl. at ¶ 18: Inmates are
                                                     provided limited supplies to
                                                     clean the common areas
                                                     themselves.

                                        9
Case: 2:20-cv-02099-SDM-CMV Doc #: 40 Filed: 05/11/20 Page: 10 of 10 PAGEID #: 1001




        Declaration Paragraph               Objection             Counter Evidence
  ¶ 31: “Inmates/detainees are issued     Hearsay; lacks      Balfour Decl. ¶ 11: His sheets
  clothing, towels, and bedding upon      foundation           and towel have not been
  intake which are laundered twice per                         washed or changed at all.
  week. Damaged or ruined items may
  be replaced on a case-by-case basis.”                       Belle Decl. at ¶ 15: “Sometimes
                                                               it can be a week or more that
                                                               the clothes are not cleaned.
                                                               Even when they have been
                                                               washed, the clothes don’t look
                                                               clean.”

                                                              Pierre Decl. at ¶ 9: “I have
                                                               received no clean clothes for
                                                               three days, and before that I
                                                               was stuck in the same dirty
                                                               clothes for about a week. I have
                                                               used the same dirty sheets for
                                                               three weeks, and the same towel
                                                               for four day.”
  ¶ 32: “All staff is using N-95 masks    Hearsay; lacks      Balfour Decl. ¶ 8: Correctional
  and gloves. Staff who are assigned      foundation           officers entering the pod often
  to, or enter, the quarantined                                do not wear masks or gloves.
  dormitories wear face shields and
  gowns in addition to N-95 masks and
  gloves. Sanitizer is provided to
  MCCF staff.”




                                               10
